DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 07/08/2022, which has been entered and made of record.  Claims 1, 11, and 16 have been amended.  Claims 1-20 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 07/08/2022 have been fully considered but they are not persuasive or are rendered moot in view of the new grounds of rejection presented below (as necessitated by the amendment to claims 1, 11, and 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0324539 to Lovitt in view of U.S. PGPubs 2018/0284955 to Canavor et al., further in view of U.S. PGPubs 2013/0041648 to Osman.

Regarding claim 1, Lovitt teaches a computer-implemented method comprising (abstract): 
capturing a data stream corresponding to a physical environment utilizing an augmented- reality-computing device (par 0021, par 0028, par 0039, “the method 400 receives, at 430, one or more sensor signals from sensors configured to capture and/or measure one or more parameters of the real-world environment surrounding the user. For example, the sensor signals may include images, videos, motion information and accelerometer data about the user and/or one or more objects or people within the user's vicinity”); 
determining that a physical object within the physical environment corresponds to an augmented reality experience (par 0021-0022, par 0029, “the sensor processing engine 390 processes video, image, motion and accelerometer data to assist in continuously measuring the environment, identifying objects, and detecting and tracking the location and orientation of various objects in relation to the user. In at least one implantation, the sensor processing engine 390 executes image and audio processing algorithms such as object recognition and facial recognition techniques to identify objects and people in the environment. For example, object recognition may be used to detect particular objects such as a baby monitor, TV, or door, while facial recognition may be used to detect the face of a particular person in the room”, par 0039, “by analyzing the received sensor signals to identify certain parameters, characteristics, and/or objects in the environment. For example, facial recognition and object recognition algorithms may be used to identify certain people and/or objects”); 
modifying, by the augmented-reality-computing device (Fig 2, par 0021), one or more acoustic features of a sound for the augmented reality experience to simulate that the sound for the augmented reality experience originates from the physical object (par 0041-0043, par 0044-0045, par 0048-0049, “a person at the door 510 rings the doorbell, thus causing the door chime generator 520 to generate a door chime 530. This occurs at the same time as the user 150 is interacting with the virtual agent 160 who is standing close to the door chime generator 520. The door chime sound is received by one or more microphones in the head-mounted display device and analyzed, in one implementation, to determine its source and volume. After the source is identified as a doorbell, and if the system has not received any indications that the doorbell was heard by the user 140, the system may decide, based on pre-determined policies, that the doorbell sound needs to be modified in order to improve the user's ability to hear it. This is based in part on analyzing the volume and frequency of the virtual agent's audio sound and determining the level of sound occlusion for the user based on both the location and volume of the virtual agent. In this case, the location and/or direction from which the output doorbell audio sound is provided is not important to the user's ability to recognize and respond to the sound. As a result, the head-mounted display 150 outputs a doorbell sound 540 which amplifies the doorbell sound 530 and changes its location so that it is not in close proximity to that of the virtual agent 160, thus potentially eliminating sound confusion. This may apply to any other virtual object or sound that occludes a real-world sound” …modify the sound in a wearable, head-mounted augmented reality, virtual reality, or mixed-reality device that is worn by a user based on the sound signal from real object); and 
presenting, by the augmented-reality-computing device, the augmented reality experience without utilizing the analogous virtual object (Fig 6, par 0021-0024, par 0047, “immersive environment 600 also includes, among other features, a left side, wall 110, a front wall 120 supporting a display device 180, and a right side wall 130. The immersive environment is generated, in FIG. 6, by the head-mounted display device 150 worn by the user 140 and includes a virtual agent 160” …generate a virtual agent without utilizing the analogous virtual object correspond physical features from environment of user’s view).  
But Lovitt keeps silent for teaching determining that a physical object within the physical environment corresponds to an analogous virtual object of an augmented reality experience.
In related endeavor, Canavor et al. teach capturing a data stream corresponding to a physical environment utilizing an augmented- reality-computing device (par 0027-0028, par 0030, par 0068, “The visual representations 114 may include a photograph of an item (e.g., with a white background, a low or high resolution image of the item captured by a camera and stored at the data store 106, etc.). Other visual representations are possible as well, including images of the item at multiple, different angles, or various two-dimensional (2D) images of the item placed together to form a three-dimensional (3D) image of the item. In some examples, an icon or caricature of the item may be identified and used as the visual representations 114”), determining that a physical object within the physical environment corresponds to an analogous virtual object of an augmented reality experience (par 0102-0107, par 0114, par 0123-0126, “the computer system 726 may perform image analysis or use a machine learning algorithm to compare an object in the real-world environment with a stock image from stored data to determine one or more similar items in the environment. The similar items may be associated with one or more categories, such that when the item is identified in the real-world environment 706, the category associated with the identified image in a data store is associated with the item in the real-world environment 706. The user device 704, computer system 726, and corresponding data store may be similar to the user device 204, one or more data management computers 210, and the one or more data stores 234 of FIG. 2, respectively” …identify similar item from database based on the physical object from captured scene).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lovitt to include determining that a physical object within the physical environment corresponds to an analogous virtual object of an augmented reality experience as taught by Canavor et al. to allow the user to find particular information from large swaths of data to save on bandwidth and computing resource consumption.
But Lovitt as modified by Canavor et al. keep silent for teaching modifying, by the augmented-reality-computing device, one or more acoustic features of a sound for the augmented reality experience to simulate that the sound for the augmented reality experience originates from a location of the physical object.
In related endeavor, Osman teaches modifying, by the augmented-reality-computing device, one or more acoustic features of a sound for the augmented reality experience to simulate that the sound for the augmented reality experience originates from a location of the physical object (par 0040-0046, “The HRTF can also be described as the modifications to a sound from a direction in free air to the sound arriving at the eardrum. These modifications include the shape of the listener's outer ear, the shape of the listener's head and body, the acoustical characteristics of the space in which the sound is played, and so on. All these characteristics influence how a listener can accurately tell what direction a sound is coming from. … Once the relative location of the headphones with reference to the portable device is known, the portable device manipulates the sound (e.g., using the user's HRTF) to generate localized sound in order to make the user believe that the sound is coming directly from portable device 110. In the embodiment shown in FIG. 1C, the localized sound is transmitted wirelessly to the wireless headphones 116. Once the localized sound is played by the headphones 116, the user gets the experience that the sound is coming from portable device 110. …. Sound projection provides a compelling experience for the user, making the headphones "disappear" out of the listening experience. The user does not feel that the sound is coming from two speaker elements situated around the ears, but rather that the sound is coming from a particular point in space, which, depending on the situation, can be associated with the portable device, virtual elements from a game, a virtual user, etc. As the virtual source of sound changes or as the position of the user changes, the sound projection adapts so the sound appears to be emanating from the correct location”, par 0094-0095, “the acoustic signals for each speakers are established based on the location in space of the head, the sound, the emanating location in space, and the auditory characteristics of the user. The auditory characteristics of the user define the physical aspects of the user that affect how the user localizes where sound comes from. In one embodiment, the auditory characteristics of the user are defined by the pair of HRTFs for the user's ears. After operation 808 the method flows to operation 810, where the acoustic signals are transmitted to the two speakers. When the acoustic signals are played by the two speakers the sound appears to have originated at the emanating location in space”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lovitt as modified by Canavor et al. to include modifying, by the augmented-reality-computing device, one or more acoustic features of a sound for the augmented reality experience to simulate that the sound for the augmented reality experience originates from a location of the physical object as taught by Osman to establish acoustic signals based on the location in space of the head, the sound, the emanating location in space, and the auditory characteristics of the user to simulate that the sound originated at the emanating location in space to accomplish a richer interactive experience by utilizing surround systems that deliver a plurality of sounds originating in a plurality of speakers.

Regarding claim 2, Lovitt as modified by Canavor et al. and Osman teaches all the limitation of claim 1, and further teaches further comprising: mapping the physical environment to determine a location of the physical object relative to the augmented-reality-computing device (Lovitt: par 0029, par 0045-0049, “the sensor processing engine 390 processes video, image, motion and accelerometer data to assist in continuously measuring the environment, identifying objects, and detecting and tracking the location and orientation of various objects in relation to the user. In at least one implantation, the sensor processing engine 390 executes image and audio processing algorithms such as object recognition and facial recognition techniques to identify objects and people in the environment”, Canavor et al.: par 0049-0050, par 0060, par 0076, par 0113-0114); and wherein modifying the one or more acoustic features of the sound for the augmented reality experience comprises modifying the sound for the augmented reality experience to simulate the sound originating from the location of the physical object relative to the augmented-reality-computing device (Lovitt: par 0041-0043, par 0044-0045, par 0048-0049, “This is based in part on analyzing the volume and frequency of the virtual agent's audio sound and determining the level of sound occlusion for the user based on both the location and volume of the virtual agent. In this case, the location and/or direction from which the output doorbell audio sound is provided is not important to the user's ability to recognize and respond to the sound. As a result, the head-mounted display 150 outputs a doorbell sound 540 which amplifies the doorbell sound 530 and changes its location so that it is not in close proximity to that of the virtual agent 160, thus potentially eliminating sound confusion. This may apply to any other virtual object or sound that occludes a real-world sound” …generate sound to simulate from physical location). 

Regarding claim 3, Lovitt as modified by Canavor et al. and Osman teaches all the limitation of claim 1, and Lovitt further teaches further comprising modifying the one or more acoustic features of the sound for the augmented reality experience by performing one or more of: modifying an acoustic feature of the sound for the augmented reality experience based on a distance between a location of the physical object and the augmented-reality-computing device; modifying the acoustic feature of the sound for the augmented reality experience based on spectral localization cues from the location of the physical object relative to the augmented-reality-computing device; or modifying the acoustic feature of the sound for the augmented reality experience based on a visual characteristic of the physical object (par 0041-0043, par 0044-0045, par 0048-0049, “This is based in part on analyzing the volume and frequency of the virtual agent's audio sound and determining the level of sound occlusion for the user based on both the location and volume of the virtual agent. In this case, the location and/or direction from which the output doorbell audio sound is provided is not important to the user's ability to recognize and respond to the sound. As a result, the head-mounted display 150 outputs a doorbell sound 540 which amplifies the doorbell sound 530 and changes its location so that it is not in close proximity to that of the virtual agent 160, thus potentially eliminating sound confusion. This may apply to any other virtual object or sound that occludes a real-world sound”).

Regarding claim 11, Lovitt teaches a system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to (abstract, par 0027-0030). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 12-13, Lovitt as modified by Canavor et al. and Osman  teaches all the limitation of claim 1, the claims 12-13 are similar in scope to claims 2-3 and are rejected under the same rational.

Regarding claim 16, Lovitt teaches a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a client-computing device to (par 0058). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0324539 to Lovitt in view of U.S. PGPubs 2018/0284955 to Canavor et al., further in view of U.S. PGPubs 2013/0041648 to Osman, further in view of U.S. PGPubs 2014/0233917 to Xiang.

Regarding claim 4, Lovitt as modified by Canavor et al. and Osman teaches all the limitation of claim 1, but keeps silent for teaching further comprising modifying the one or more acoustic features of the sound for the augmented reality experience by performing one or more of: modifying one or more audio streams corresponding to the sound for the augmented reality experience; or consolidating two or more audio streams corresponding to the sound for the augmented reality experience.
In related endeavor, Xiang teaches wherein modifying the one or more acoustic features of the sound comprises one or more of: modifying one or more audio streams corresponding to the sound for the augmented reality experience; or consolidating two or more audio streams corresponding to the sound for the augmented reality experience (Fig 3, par 0070-0072, “Spatial audio rendering units 60 may process respective ones of audio objects 34' based on augmented metadata 56A-56N ("augmented metadata 56"). That is, spatial audio rendering units 60 may render audio objects 34' using augmented metadata 56 to further refine or otherwise more accurately locate the corresponding one of audio objects 34' so that this one of audio objects 34' can be more accurately reproduced when multi-channel audio data 40 is played. Spatial audio rendering units 60 may output rendered audio data 38A to audio mixing unit 30, which may then mix rendered audio data 38A to produce multi-channel audio data 40. In some instances, audio data 38A corresponding to a given audio object 34' may be mixed across two or more channels of multi-channel audio data 40”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lovitt as modified by Canavor et al. and Osman to include further comprising modifying the one or more acoustic features of the sound for the augmented reality experience by performing one or more of: modifying one or more audio streams corresponding to the sound for the augmented reality experience; or consolidating two or more audio streams corresponding to the sound for the augmented reality experience as taught by Xiang to generate multi-channel audio data from the audio data based on the association of the at least one of audio objects with the at least one of the video objects to render audio objects to one or more channels using decibel differences that better localize the audio objects to one or more front channels, thereby enabling better generation of surround sound audio data in comparison to that generated by conventional video capture devices.

Regarding claim 5, Lovitt as modified by Canavor et al., Osman, and Xiang teaches all the limitation of claim 4, and Xiang further teaches further comprising modifying the one or more acoustic features of the sound for the augmented reality experience by: identifying a sound profile associated with the analogous virtual object; and modifying an acoustic feature of the sound for the augmented reality experience based on the sound profile associated with the analogous virtual object (Figs 2A-2D and 4, par 0062-0069, par 0073-0080, “consider video object 32A from image 72A to image 72C, where video object 32A has moved from a first location to a second location and then to a third location along a nearly horizontal line. Visual analysis unit 22 may identify object 32A, generating video metadata 52A to indicate that, from image 72A to image 72B and then to image 72C, video object 32A has moved from the first location to the second location and then to the third location. This video metadata 52A may, when associated with a corresponding one of audio objects 34 (e.g., audio object 34A), enable object association unit 26 to augment audio metadata 54A to specify the location of the object that emits audio data identified as audio object 34A more accurately (given that visual scene analysis is commonly more accurate than auditory scene analysis). Object association unit 26 may then generate audio object 34' having augmented metadata 56A (as shown, for example, in FIG. 2A)” ….associate audio object with virtual object through metadata and generate sound based on the virtual object location). This would be obvious for the same reason given in the rejection for claim 4.

Regarding claims 14-15, Lovitt as modified by Canavor et al. and Osman teaches all the limitation of claim 11, the claims 14-15 are similar in scope to claims 4-5 and are rejected under the same rational.

Claims 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0324539 to Lovitt in view of U.S. PGPubs 2018/0284955 to Canavor et al., further in view of U.S. PGPubs 2013/0041648 to Osman, further in view of U.S. PGPubs 2020/0005544 to Kim.

    PNG
    media_image1.png
    332
    485
    media_image1.png
    Greyscale

Regarding claim 6, Lovitt as modified by Canavor et al. and Osman teaches all the limitation of claim 1, but keeps silent for teaching further comprising: identifying a visual characteristic of the analogous virtual object; generating a virtual graphic overlay based on the visual characteristic; and presenting the augmented reality experience by superimposing the virtual graphic overlay over a portion of the physical object or over an entirety of the physical object.
In related endeavor, Kim teaches wherein further comprising: identifying a visual characteristic of the analogous virtual object; generating a virtual graphic overlay based on the visual characteristic; and presenting the augmented reality experience by superimposing the virtual graphic overlay over a portion of the physical object or over an entirety of the physical object (Figs 4A-4B and 5A-5B, par 0011, par 0016-0017, par 0029-0034, par 0036-0039, generate and overlay an avatar (similar to a physical object –man) with physical object).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lovitt as modified by Canavor et al. and Osman to include further comprising: identifying a visual characteristic of the analogous virtual object; generating a virtual graphic overlay based on the visual characteristic; and presenting the augmented reality experience by superimposing the virtual graphic overlay over a portion of the physical object or over an entirety of the physical object as taught by Kim to utilize synchronization technologies to overlay the 2D video with the 3D avatar so that the movements of the user and of the target motion can be seen together and clearly differentiated to try to analyze and improve human motion in sports and health applications.


    PNG
    media_image2.png
    301
    452
    media_image2.png
    Greyscale

Regarding claim 7, Lovitt as modified by Canavor et al., Osman, and Kim teaches all the limitation of claim 6, and Lovitt further teaches further comprising: detecting a user interaction with an area of the physical object on which the virtual graphic overlay is superimposed; generating a new virtual graphic overlay based on the user interaction; and rendering the new virtual graphic overlay superimposed over the portion of the physical object or over the entirety of the physical object (par 0019, par 0045, par 0047, “immersive environment 600 also includes, among other features, a left side, wall 110, a front wall 120 supporting a display device 180, and a right side wall 130. The immersive environment is generated, in FIG. 6, by the head-mounted display device 150 worn by the user 140 and includes a virtual agent 160. As can be seen, in this example environment, the virtual agent 160 is standing in front of the display device 180 at a location 610. In one implementation, the pre-determined policies may dictate that the display device 180 has a higher priority than the virtual agent. In such an instance, if the virtual agent 160 is speaking and/or interacting with the user 140, when all of a sudden the display device 180 is turned on or its volume increased (e.g., by a predetermined level), the virtual agent 160 may be moved from its current location 610 to a new location 620 to eliminate or reduce occlusion of the display device 180”).

Regarding claims 17-18, Lovitt as modified by Canavor et al. and Osman teaches all the limitation of claim 16, the claims 17-18 are similar in scope to claims 6-7 and are rejected under the same rational.

Claims 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0324539 to Lovitt in view of U.S. PGPubs 2018/0284955 to Canavor et al., further in view of U.S. PGPubs 2013/0041648 to Osman, further in view of U.S. PGPubs 2012/0206452 to Geisner et al.

    PNG
    media_image3.png
    323
    428
    media_image3.png
    Greyscale

Regarding claim 8, Lovitt as modified by Canavor et al. and Osman teaches all the limitation of claim 1, but keeps silent for teaching further comprising: identifying that the sound for the augmented reality experience corresponds to an additional virtual object from the augmented reality experience; identifying a sound effect for the sound based on the analogous virtual object; determining a physical characteristic of the physical object; and modifying the one or more acoustic features of the sound to simulate the sound effect based on the physical characteristic of the physical object.
In related endeavor, Geisner et al. teach further comprising: identifying that the sound for the augmented reality experience corresponds to an additional virtual object from the augmented reality experience (par 0110-0112, par 0120, par 0123, “The occlusion engine in step 502 identifies a partial spatial occlusion between a real object and a virtual object based on their 3D space positions from a user perspective” …identify a user or an avatar (408) by user 406 and user or avatar could generate sound (talk)); identifying a sound effect for the sound based on the analogous virtual object (par 0110-0112, generate audio occlusion effects for virtual wall); determining a physical characteristic of the physical object (par 0110-0112, The physical properties including type of material of an object (real wall) are used to determine its one or more effects on audio data); and modifying the one or more acoustic features of the sound to simulate the sound effect based on the physical characteristic of the physical object (par 0008, par 0110-0112, “ A sound occlusion model associated with the object having this type of material has rules for generating reflection signals of audio data in random directions off the size and shape of the occluding object which the 3D audio engine implements. Within these general categories of sound characteristics, there may be more specific cases like a resonant absorber which dampens the amplitude of a sound wave as it is reflected. 3D audio engines, such as may be used in interactive gaming with all artificial display environments, have techniques for modifying sound waves to create echos, Doppler effects as well as absorption, reflection and diffusion effects”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lovitt as modified by Canavor et al. and Osman to include further comprising: identifying that the sound for the augmented reality experience corresponds to an additional virtual object from the augmented reality experience; identifying a sound effect for the sound based on the analogous virtual object; determining a physical characteristic of the physical object; and modifying the one or more acoustic features of the sound to simulate the sound effect based on the physical characteristic of the physical object as taught by Geisner et al. to  provide three dimensional audio occlusion based on an occlusion between a real object and a virtual object in the user environment to make the physical properties (e.g. shape, color, size, texture) of virtual objects realistic in a display in a user field of view provided by the head mounted display device.

Regarding claim 9, Lovitt as modified by Canavor et al., Osman, and Geisner et al. teaches all the limitation of claim 8, and Geisner et al. further teach wherein determining the physical characteristic of the physical object comprises determining one or more of: a thickness of the physical object, a mass of the physical object, a size of the physical object, a shape of the physical object, or a density of the physical object (par 0005, par 0090-0091, par 0112, par 0137-0138, “identify physical properties, including object size and shape, for the portions of the virtual and real objects at the occlusion interface, for example based on their respective associated object physical properties data sets 320.sub.Ns”). This would be obvious for the same reason given in the rejection for claim 8.

Regarding claim 19, Lovitt as modified by Canavor et al. and Osman teaches all the limitation of claim 16, the claim 19 is similar in scope to claim 8 and is rejected under the same rational.

Regarding claim 20, Lovitt as modified by Canavor et al., Osman, and Geisner et al. teaches all the limitation of claim 19, and further teach further storing instructions thereon that, when executed by the at least one processor, cause the client- computing device to further determine the physical characteristic of the physical object by determining that the physical object displays one or more images or produces audio (Lovitt: par 0021-0022, par 0029, par 0039, “by analyzing the received sensor signals to identify certain parameters, characteristics, and/or objects in the environment. For example, facial recognition and object recognition algorithms may be used to identify certain people and/or objects”, Canavor et al.: par 0102-0107, par 0114, par 0123-0126, Geisner et al.: par 0110-0112, par 0120, par 0123, The physical properties including type of material of an object (real wall) are used to determine its one or more effects on audio data).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0324539 to Lovitt in view of U.S. PGPubs 2018/0284955 to Canavor et al., further in view of U.S. PGPubs 2013/0041648 to Osman, further in view of U.S. PGPubs 2019/0378204 to Ayush et al.

Regarding claim 10, Lovitt as modified by Canavor et al. and Osman teaches all the limitation of claim 1, but keeps silent for teaching wherein determining that the physical object within the physical environment corresponds to the analogous virtual object of the augmented reality experience comprises: generating an object-matching score indicating a degree to which one or more characteristics of the physical object match one or more characteristics of the analogous virtual object; and determining the object-matching score satisfies an object-matching threshold.
In related endeavor, Ayush et al. teach wherein determining that the physical object within the physical environment corresponds to the analogous virtual object of the augmented reality experience comprises: generating an object-matching score indicating a degree to which one or more characteristics of the physical object match one or more characteristics of the analogous virtual object (abstract, par 0026-0027, par 0030, par 0041, par 0079-0080, par 0087-0094, par 0142-0143, “generating augmented reality representations of recommended products based on style similarity with real-world surroundings. For example, the disclosed systems can identify a real-world object within a camera feed and can utilize a 2D-3D alignment algorithm to identify a three-dimensional model that matches the real-world object. In addition, the disclosed systems can utilize a style similarity algorithm to generate style similarity scores for products in relation to the identified three-dimensional model. The disclosed systems can also utilize a color compatibility algorithm to generate color compatibility scores for products, and the systems can determine overall scores for products based on a combination of style similarity scores and color compatibility scores. The disclosed systems can further generate AR representations of recommended products based on the overall scores”); and determining the object-matching score satisfies an object-matching threshold (par 0026, par 0154, “The AR product recommendation system can further identify a three-dimensional model that matches a real-world object from an AR scene. The AR product recommendation system can use the three-dimensional model as a basis for determining products that match a style of an identified real-world object. To elaborate, the AR product recommendation system can implement a 2D-3D alignment algorithm to identify, from a model database, a three-dimensional model that matches (e.g., is within a similarity threshold of) the identified real-world object”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lovitt as modified by Canavor et al. and Osman to include wherein determining that the physical object within the physical environment corresponds to the analogous virtual object of the augmented reality experience comprises: generating an object-matching score indicating a degree to which one or more characteristics of the physical object match one or more characteristics of the analogous virtual object; and determining the object-matching score satisfies an object-matching threshold as taught by Ayush et al. to identify a three-dimensional model that matches the real-world object and utilize a style similarity algorithm to generate style similarity scores for products in relation to the identified three-dimensional model  to generate AR representations of recommended products based on the overall scores with accurate and effective.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616